ORDER DENYING REVIEW
This matter comes before the Court of Appeals on a Petition for Review filed by Brandon Neal, Appellant, pro se on November 24, 2010. There is no certificate showing that Appellee, Patricia Neal, was served with a copy of the Petition. Appel-lee, Patricia Neal, did not file a response.
Appellant states that he did not receive the “needed paperwork ... and my paperwork was never received by the courts”. He also states that he was not given notification of the court date.
A REVIEW OF THE FILE INDICATES:
1. A default Order Granting Custody was entered by the Court on November 18, 2010. The Order indicates that Brandon Neal was served with notification of the time, date, and place of hearing in open court *292on October 20, 2010. Order Case 01-5-680.
2. The Order was by default, and there is no issue to review.
WE FIND AS FOLLOWS:
1. The Petition for Review was not timely filed. The Petition must be taken within fifteen (15) days from the date of entry of the final judgment. No extensions shall be granted. IICCOJ § 207(a)
2. The Order entered is supported by substantial evidence, and there is no basis to review or set aside such Order. The Fort Peck Court of Appeals shall not set aside factual determinations made by the Tribal Court if supported by substantial evidence,
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The Petition for Review be, and the same is hereby, denied.